Citation Nr: 1340052	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-44 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a psychiatric disability, claimed as conversion reaction.


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO denied the Veteran's request to reopen previously-denied claims for service connection for a right foot disability, a left foot disability, a back disability, and for conversion reaction.  In January 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010. 

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. 

In April 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing some of the requested development, the RO/AMC continued to deny the claims (as reflected in a December 2012 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

In June 2013, the Board reopened the claims on appeal and remanded them to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in an August 2013 SSOC) and returned the matters on appeal to the Board for further consideration.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  While the Veteran has complained of right foot pain, there is no competent medical evidence that the Veteran currently has a right foot disability; the only competent medical opinion on the question found that the Veteran suffered from diabetic neuropathy (as opposed to a musculoskeletal foot disability) associated with his non-service connected diabetes mellitus.

3.  While the Veteran has complained of left foot pain, there is no competent medical evidence that the Veteran currently has a left foot disability; the only competent medical opinion on the question found that the Veteran suffered from diabetic neuropathy (as opposed to a musculoskeletal foot disability) associated with his non-service connected diabetes mellitus.

4.  Although the service treatment records reflect complaints of low back pain, there is no credible evidence of any low back disability continuing since service; and the only medical opinion on the question of whether there exists a medical nexus between the Veteran's current low back disability first manifested many years post service and service weighs against the claim.

5.  Although the service treatment records reflect psychiatric evaluation, there is no credible evidence of any psychiatric disability continuing since service; and the only medical opinion on the question of whether there exists a medical nexus between the Veteran's current psychiatric disability first manifested many years post service and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2.  The criteria for service connection for a left foot disability are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013). 

3.  The criteria for service connection for a low back disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

4.  The criteria for service connection for a psychiatric disability, claimed as conversion reaction, are not met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a September 2008 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate his claims for service connection decided herein, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the appellant with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2008 rating decision reflects the initial adjudication of the claims after the issuance of this letter.  Hence, the September 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, Social Security Administration (SSA) records, private treatment records identified by the Veteran and VA examination reports.  Also of record and considered in connection with the claims are the Veteran's Board hearing testimony and various written statements provided by the appellant and by his representative, on his behalf.  The appellant has not identified any additional post-service medical evidence that must be obtained as relevant to his claim herein decided.  Thus, the Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

With respect to the Veteran's January 2011 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's feet, low back and psychiatric disabilities and why he believed these disabilities to be service-related, to specifically include a description of his symptoms in service and the fall he had in service as well as ongoing symptoms since that time; and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for service connection for right foot disability, left foot disability, low back disability and psychiatric disability.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Significantly, as discussed below, on remand, the Veteran was specifically requested to identify any additional treatment and neither the Veteran nor his  representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with either matter currently under consideration.

As noted, the Board sought further development of the claims in April 2011 and June 2013.  In April 2011, the Board instructed the RO/AMC to obtain any additional VA treatment records from the San Juan VA Medical Center (VAMC), request SSA records, translate all pertinent evidence written in Spanish, to specifically include a November 2009 statement, into English and send the Veteran another letter requesting any additional evidence.  In June 2013, the Board instructed the RO/AMC to obtain all service mental health records, obtain any further outstanding records from the San Juan VAMC, translate all pertinent evidence written in Spanish, to specifically include a March 1965 service medical history, into English and send the Veteran another letter requesting any additional evidence.  Thereafter, the RO/AMC was directed to afford the Veteran appropriate VA examinations.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In April 2011 and June 2013, the RO/AMC sent letters to the Veteran requesting information concerning any additional information and evidence with respect to his claims.  The RO obtained the additional VA treatment records identified from the San Juan VAMC, which have been associated with the claims file.  The Board observes that in December 2012, the RO prepared a Formal Finding of Unavailability with respect to VA treatment records dating from November 1965 to July 2000 and from October 2005 to October 2012.  The RO outlined its efforts to obtain such records and stated that it had received negative replies from the VAMC with respect to such records.  In December 2012, the RO sent a letter to the Veteran informing him that it was unable to obtain any additional records and asked him if he had any records or knew where the record may be located.  The Veteran did not respond to this letter.  Further, a notation in the claims file indicates that the Veteran had not had any additional treatment at the San Juan VAMC since October 2012.  Moreover, the Veteran's SSA records and service mental health records were obtained as directed and all pertinent documents, to specifically include the November 2009 statement and the March 1965 service medical history, were translated from Spanish into English.  

Further, the Veteran was afforded additional VA examinations in August 2013.  The examiners exhibited sufficient medical expertise to perform the examinations and the examinations are adequate for appellate review with respect to the issues on appeal.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The appellant has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

As an identified chronic disease, arthritis may be subject to service connection based upon a showing of continuity of symptomatology .  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of the analysis below, the Board observes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

Although there has been some indication that the Veteran had foot trouble or psychiatric problems prior to service, the Veteran's March 1965 entrance examination showed that the Veteran's feet were evaluated as clinically normal and no psychological abnormalities were observed.  Thus, as there is no documented notation at entrance as to the existence of any foot or psychiatric disability, the presumption of soundness is for application.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A. Right and Left Feet Disabilities

The Veteran is seeking service connection for right and left foot disabilities.  In his statements of record and hearing testimony, the Veteran reported injuring his feet when he fell from the parallel bars in service and experiencing pain since the incident.  As the same evidence is pertinent to both claims, the Board has addressed them under the same analysis.  

Considering the evidence in light of the governing legal authority, the Board finds that the claims for service connection for a right foot disability and a left foot disability must be denied.

Service treatment records showed that the Veteran's feet were evaluated as clinically normal on induction in March 1965.  However, he did complain of foot trouble in his contemporaneous medical history.  A September 1965 record noted that the Veteran had fell from parallel bars and had experienced pain in right foot.  The impression was sprain.  The next day, he reported similar pain in the left foot and could not walk.  Nevertheless, the Veteran's examination prior to discharge in October 1965 showed again that the feet were evaluated as clinically normal.  However, in his contemporaneous medical history, the Veteran again reported a history of foot trouble.  

After service, the Veteran filed a claim for a left foot disability in August 1970.  On September 1970 VA examination, the Veteran reported injuring his left ankle in service, but there was no specific mention of the left foot.  No diagnosis was made with respect to the left foot at that time. 

In July 1999, the Veteran filed a claim for service connection for a right foot  disability.  However, no additional medical evidence was submitted or identified by the Veteran at that time. 

Subsequent VA treatment records are silent with respect to any findings of a bilateral foot disability; however, a March 2004 EMG showed demyelinating sensory-motor peripheral neuropathy.  The treatment records showed that diabetes was diagnosed approximately in September 2000.  Follow up treatment records continued to show treatment for diabetes mellitus, type II, and associated neuropathy.  

In September 2008, the Veteran filed his current claim for right and left feet disabilities.  The Veteran was afforded a VA examination in October 2012.  The VA examiner, inter alia, assessed bilateral foot arthralgia and indicated that the date of diagnosis was 1965.  It was noted that the Veteran claimed he fell from the parallel bars and injured in feet in 1965.  After reviewing the claims file and examining the Veteran, the examiner determined that it was less likely than not that the claimed condition was incurred in or aggravated in service as there was no evidence of any chronic conditions, treatment or diagnosis of any bilateral feet conditions during service or within one year of separation.  

However, as service treatment records documented complaints of right and left foot pain, in June 2013, the Board determined that the opinion provided was inadequate, as it was based on inaccurate facts and remanded the claim for another VA examination.   

The Veteran was afforded another VA examination in August 2013.  The Veteran again reported injuring his feet in service during training.  He currently complained of bilateral plantar numbness and burning sensation.  He denied any pain and did not currently receive treatment.  The examiner observed that the Veteran was diabetic and was diagnosed with peripheral neuropathy in 2004.  After examining the Veteran and reviewing the claims file, the examiner determined that the Veteran had never suffered from a foot condition and there was no current musculoskeletal condition of the feet.  Rather, the Veteran suffered from diabetic peripheral neuropathy, which was nonservice-connected and interfered with his ambulation due to numbness and burning sensation.  The Veteran also had Parkinsonism and the condition limited his ability to start walking.  The Veteran's physical examination was also negative for lumbar radiculopathy.  

As indicated, in this case, the Veteran has asserted he injured both feet when he fell off the parallel bars, and the service treatment records do document such a fall and subsequent complaints of foot pain.  He has also alleged that he has had continuing bilateral foot pain since service.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Nevertheless, pertinent to claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The foregoing competent medical evidence shows that the Veteran does not have, and has not at any point pertinent to this appeal had, a diagnosed right foot disability and left foot disability related to the in-service injury.  While service treatment records document complaints of pain, there was no diagnosis of a chronic right foot or left foot disability.  Moreover, the Veteran's service examination prior to discharge in October 1965 showed that the Veteran's feet were clinically evaluated as normal.  

The Board recognizes that the Veteran has reported right and left foot pain since service.  Nevertheless, pain alone, without a diagnosed or identifiable underlying malady or condition does not in itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001)

Importantly, the August 2013 medical examination, after examining the Veteran, clearly found that the Veteran did not suffer from any musculoskeletal disability of the feet.  Rather, the Veteran's symptoms have been attributed to his diagnosed peripheral neuropathy associated with his diabetes mellitus, type II, for which the Veteran is not service-connected, and he has not asserted that his diabetes is service-related.  The Board accepts this opinion as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Importantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion-i.e., that actually supports the claim.  

As for the lay assertions of record, the Board again notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a right foot or left foot disability, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

For all the foregoing reasons, the Board finds that the claims for service connection for right and left foot disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
B.  Low Back Disability

The Veteran is seeking service connection for a low back disability.  In his statements of record and hearing testimony, the Veteran reported injuring his low back when he fell from the parallel bars in service and experiencing pain since the incident.

Considering the evidence in light of the governing legal authority, the Board finds that the claim for service connection for a low back disability must be denied.

Service treatment records show that the Veteran's spine was evaluated as clinically normal on induction in March 1965.  Service treatment records are silent with respect to any reports or complaints pertaining to the back.  However, as discussed above, a September 1965 record does show that the Veteran fell from the parallel bars.  The report of the Veteran's examination prior to discharge in October 1965 reflects that the spine was again evaluated as clinically normal.  There was also no mention of any back trouble in his contemporaneous medical history.  

In August 1970, the Veteran filed a claim for service connection for a low back disability.  On September 1970 VA examination, it was noted that no back limitations were alleged and no diagnosis was made with respect to the low back. 

The next evidence of record pertaining the low back is a private September 2006 MRI that showed an impression of desiccation of the L1-L2, L2-L3, L4-L5 and L5-S1 discs; muscle spasm suggested; bulging anteriorly of the L2-L3 disc; circumferential bulging of the L4-L5 disc; and posterior L5-S1 disc herniation with mild narrowing of the neural foramina.  An October 2006 private record showed a diagnosis of low back pain.  A December 2007 report showed possible lipomatosis and segmentary stenosis L5-S1 and small posterior herniated disc.  It was also noted that the dural sac was tight.  However, nothing in these records provide any sort of etiological opinion.  VA treatment records do not specifically address the low back.

The October 2012 VA examiner inter alia, diagnosed lumbar strain, lumbar disc herniation and lumbar spondylosis.  The examiner opined that it was less likely than not that the claimed back condition was incurred in or caused by the claimed in-service injury.  The examiner indicated that the claims folder showed no evidence of any chronic conditions, treatments or diagnosis of a back condition during service or within a year.  

Again, in June 2013, the Board found this opinion to be inadequate as it was based on inaccurate facts because the service treatment record did document a fall as asserted by the Veteran.  As such, the issue was remanded for another VA examination.  After reviewing the claims file and examining the Veteran, the August 2013 VA examiner diagnosed lumbar myositis and herniated disc, degenerative disc disease and lipomatosis.  The Veteran again reported injuring his back when he fell from the parallel bars.  However, he was not evaluated at that time.  He reported seeing a private doctor after service who found a vertebral lesion, but those records were not available.  Through the years, he developed severe right lumbar radiculopathy.

The examiner opined that the Veteran's lumbar condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner observed that the Veteran started filing claims for a lumbar condition in 1970, which was five years after his discharge.  No pathology of the back was found during service examinations.  The examiner determined that the Veteran's lumbar condition was more likely related to natural aging process due to objective findings dated from 2004 to the date.  After careful review of the claims file, there is no evidence of connection between the current lumbar condition and service.  

As indicated, in this case, the Veteran has asserted he injured his back when he fell off the parallel bars.  He has also alleged that he has had continuing low back pain since service.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's statements regarding any purported injury in service and continuity of low back symptoms since service are not credible and, thus, cannot serve to provide a basis for a finding of service connection for a current low back disability.  In this regard, service treatment records are silent with respect to any complaints pertaining to the back.  While the records document that the Veteran fell from the parallel bars, the records are silent with respect to any back symptoms at that time.  As the Veteran reported foot pain at that time, it would be reasonable to assume that he would have reported any back pain if he was in fact experiencing it.  Moreover, the Veteran's October 1965 discharge examination showed that the Veteran's spine was evaluated as clinically normal.  Moreover, in his contemporaneous medical history, the Veteran also did not report any back symptoms.  Again, it would be reasonable to assume that the Veteran would have reported back problems at that time if he was in fact experiencing such symptoms.  These discrepancies weigh against the Veteran's credibility as to injuring his back in service. 

Moreover, although the Veteran filed a claim for a back condition in August 1970, no back disability was found on the September 1970 VA examination.  The examiner noted that no back limitation was alleged.  The Board notes that the first objective indication of a low back disability is noted in a September 2006 private MRI-approximately 41 years after the Veteran's discharge from service.  As there was no evidence of arthritis within one year of discharge, the in-service incurrence of arthritis may not be presumed.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

The Board also finds it significant that there is no medical evidence of any back problems prior to the September 2006 record.  Again, if the Veteran was experiencing continuing low back problems since service, it would be reasonable to assume that he would have reported them sooner.  Moreover, although the Veteran the first filed a claim with respect to the low back in August 1970, on examination, he did not allege any back limitations and he did not file another claim until the current claim in September 2008, many years after discharge.  It would also be reasonable to assume that if the Veteran had been experiencing low back pain since service, he would have reported it sooner.  These discrepancies weigh against the Veteran's credibility as to pertinent symptomatology since service.  

Furthermore, there is no medical evidence or opinion even suggesting a medical nexus between the Veteran's current low back disability and the Veteran's service.  On the contrary, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the most recent August 2013 VA examiner opined that the Veteran's current low back disability was not related to service and offered a rationale for such opinion.  The Board accepts this opinion as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Importantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion-i.e., that actually supports the claim.  

Finally, the Board notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between current low back disability and service, such evidence provides no basis for allowance of either claim.  Matters of diagnosis and etiology of the disability is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for a low back disability must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Psychiatric Disability

The Veteran is seeking service connection for a psychiatric disability, claimed as conversion reaction.  In his statements of record and hearing testimony, the Veteran reported that his psychiatric disability was due to his physical problems and that his disability manifested itself in gastrointestinal issues.  

Considering the evidence in light of the governing legal authority, the Board finds that the claims for service connection for a psychiatric disability must be denied.

Pre-service private treatment records showed treatment for gastroenteritis.  However, there was no indication of a psychiatric disability.  Service treatment records showed that the Veteran was evaluated as psychiatrically normal on induction in March 1965.  However, in his contemporaneous medical history, the Veteran reported a history of excessive worry.  Service treatment records showed that the Veteran presented on several occasions with reports of recurrent epigastric pain.  From August 1965 to early September 1965, the Veteran was admitted to the Army Hospital for epigastric pain.  The diagnosis was psychophysiologic gastrointestinal reaction, acute, mild.  It was determined to occur in the line of duty.  A follow treatment record later that month observed that the Veteran was seen by a psychiatrist and prescribed medication.  In October 1965, the Veteran underwent a neuropsychiatric evaluation.  However, while a complete copy of the report does not appear to be in the claims file, a separate statement shows that the Veteran was diagnosed with personality, emotionally unstable, chronic, moderate that existed prior to service.  At the October 1965 discharge examination, the Veteran again was evaluated as psychiatrically normal, but in his contemporaneous medical history, he reported frequent trouble sleeping, frequent or terrifying nightmares, and depression or excessive worry.  

After service, in August 1970, the Veteran claimed service connection for a nervous condition.  On October 1970 VA examination, the examiner diagnosed conversion reaction manifested by headache and dizzy spells, but did not offer any further etiological opinion.  In a November 1971 statement, the Veteran reported that his nervous and psychophysiologic (gastrointestinal) condition was aggravated in service.  

During a January 1972 Board hearing, the Veteran testified that his nervous condition began after he suffered an injury to his leg when he fell during a confidence course.  He was then seen by a psychiatrist and then discharged.  He reported that he suffered various panic attacks after he was discharged and he asserted that his nervous condition had been aggravated in service.  He also reported headaches and dizziness associated with his condition.  

VA treatment records show that the Veteran was treated for depressive disorder and adjustment disorder due to retirement.  SSA records show that the Veteran had been found disabled since November 2002 due to his major depressive disorder.  These records also note that the Veteran had been receiving psychiatric treatment for depression from a private physician since August 1992.  

The report of an associated August 2003 private evaluation notes that the Veteran had been very nervous for many years and was hospitalized around 1991 for his psychiatric disorder.  The examiner diagnosed anxiety disorder with depressive traits.  Another associated private psychiatric report dated in December 2004 also reflects a diagnosis of chronic major depression.  However, neither of these reports offer any sort of etiological opinion.  

The October 2012 VA examiner, inter alia, diagnosed the Veteran with depressive disorder, not otherwise specified.  He determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran was diagnosed with a personality disorder in service, which had no relationship whatsoever to the Veteran's military service. 

As noted in the Board's June 2013 remand, this opinion was found to be inadequate as the examiner did not offer any further comment as the currently-diagnosed depressive disorder-to include whether the disability resulted from in-service aggravation of the personality disorder present in service, or whether the disability had its onset during service.  As such, the case was remanded for another VA examination with opinion. 

The Veteran was afforded a VA mental health examination in August 2013.  The examiner diagnosed depressive disorder, not otherwise specified.  The Veteran reported physical limitations due to medical conditions and an inability to enjoy formerly pleasurable activities as well as social isolation.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's psychiatric disability was less likely than not incurred in or caused by the claimed in-service injury. 

The examiner summarized the Veteran's service treatment records and then concluded that what was clear from the current examination was that the Veteran did not want to go to Vietnam.  The psychophysiological gastrointestinal reaction that he was diagnosed with while in basic training may have been a reaction to the stress he felt at the possibility of being deployed to Vietnam.  He stated that he was threatened to be sent to Vietnam by superiors and when given the opportunity to be discharged, he accepted it.  The examiner continued that the Veteran began psychiatric treatment in 1992, 27 years after his discharge and by his own admission, his depression at that time was due to marital separation and subsequent divorce.  He discontinued treatment when he remarried in 1994 and began psychiatric treatment again in 2000 to 2003 when he was applying for SSA benefits.  

As indicated, in this case, the Veteran has asserted that his current psychiatric disability began in service and is also related to his physical conditions.  He has also alleged that he has had continuing symptoms since service.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Initially, the Board observes that as the Veteran is not service-connected for any other disabilities, service connection for a psychiatric disability on a secondary based as due to any physical conditions pursuant to 38 C.F.R. § 3.310, is precluded.  

Moreover, the Board finds that the Veteran's assertions regarding continuity of psychiatric symptoms since service are not credible and, thus, cannot serve to provide a basis for a finding of service connection for a psychiatric disability.  
In this regard, the Veteran filed a claim for a nervous condition in August 1970 and the October 1970 examiner diagnosed conversion reaction, but did not provide any sort of etiological opinion.  The medical evidence does not demonstrate that the Veteran was treated again for psychiatric symptoms until approximately 1991-approximately 26 years after the Veteran's discharge from service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

The Board also finds it significant that there is no medical evidence of any psychiatric treatment from the September 1970 VA examination until 1991.  Again, if the Veteran was experiencing continuing psychiatric problems since service, it would be reasonable to assume that he would have reported them sooner.  Psychiatric reports associated with the Veteran's SSA records only indicate that treatment began in August 1992, many years after service.  At the August 2013 VA examination, the Veteran indicate that he sought treatment at time for depression due to marital separation and subsequent divorce.  Moreover, although the Veteran the first claim filed with respect to the low back in August 1970, he did not file another claim until the current claim in September 2008, many years after discharge.  It would also be reasonable to assume that if the Veteran had been experiencing symptoms since service, he would have reported it sooner.  These discrepancies weigh against the Veteran's credibility as to pertinent symptomatology since service.  

Furthermore, there is no medical evidence or opinion even suggesting a medical nexus between the Veteran's current psychiatric disability and the Veteran's service.  On the contrary, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the most recent August 2013 VA examiner opined that the Veteran's current depressive disorder was not related to service and offered a rationale for such opinion.  The Board accepts this opinion as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Importantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion-i.e., that actually supports the claim..  

As noted above, while in service, the Veteran was diagnosed with personality, emotionally unstable, chronic, moderate that existed prior to service.  The Board points out, however, that personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, the most recent VA examiner was asked to opine whether the Veteran's pre-existing personality disorder was aggravated in service.  Although the examiner did not clearly offer such opinion, he did discuss the diagnosis in service, but indicated that there was no rationale provided for the in-service diagnosis.  Moreover, the VA examiner also did not find any current personality disorder and the remaining post service medical evidence is also silent with respect to any such diagnosis.  The examiner further attributed the Veteran's behavior during service to being stressed about going to Vietnam, rather than any sort of personality disorder.   In sum, the August 2013 VA examiner appeared to disagree with the in-service finding of a personality disorder.  As such, the etiological opinion provided with respect to the Veteran's depressive disorder is sufficient.  

Finally, the Board notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between a current psychiatric disability and service, such evidence provides no basis for allowance of either claim.  Matters of diagnosis and etiology of the disability is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for a psychiatric disability must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right foot disability is denied.

Service connection for a left foot disability is denied.

Service connection for a low back disability is denied.

Service connection for a psychiatric disability, claimed as conversion reaction, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


